— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 2, 1982, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
*509Ordered that the judgment is affirmed.
The evidence adduced at the trial was sufficient in quantity and quality to support the verdict (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932).
The defendant’s remaining contentions have not been preserved for our review (see, GPL 470.05 [2]; People v Thomas, 50 NY2d 467) and in view of the overwhelming proof of the defendant’s guilt we decline to invoke our interest of justice jurisdiction to review them. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.